DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 18 are objected to because of the following informalities:  
Claim 4 should recite “the second homogenizer” rather than “a second homogenizer”.
In claim 18, “microlens” is misspelled “mirolens” in the phrase “square microlens array”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loboda (WO 2014/169394 A1) in view of Hwang (KR 101913564 B1).
Regarding claim 1, Loboda teaches an ablation system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;

The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]).
Loboda does not teach that the homogenizing optics include a first and second homogenizer, and a homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a size of the laser beam, a change in the size of the beam changing the fluence thereof.
Hwang teaches a laser homogenizing apparatus (100) comprising a first and second homogenizer (lens arrays 120 and 130), and a homogenizing optics adjustment device (driving unit, p. 6 paragraph 4) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the size (and therefore fluence) of the laser beam (adjusting beam size while satisfying imaging condition, p. 8 paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Hwang, in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Hwang, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Regarding claim 2, Hwang teaches that the beam size is adjustable to any size in a range including a minimum beam size and a maximum beam size (minimum and maximum beam area, figs. 10(a)-10(c); implicitly the lens array 120 can be continuously moved to make any beam area between the minimum and maximum).
Regarding claim 3, Hwang teaches that the position of the first homogenizer is adjustable (moving lens array 120, p. 6 paragraph 4).
Regarding claim 4, Hwang teaches that the first homogenizer and the second homogenizer respectively comprise a microlens array (p. 6 paragraph 2).
Regarding claim 5, Loboda teaches that the ablation system is incorporated within a laser-ablation based analytical system including a spectrometer (mass analyzer, [0101]), the spectrometer configured  to receive and analyze the ablated material.
Regarding claim 6, Hwang teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase a cross sectional area of the laser beam and concordantly decrease the fluence thereof (adjusting size of beam, p. 8 paragraph 5; increasing area of beam implicitly decreases fluence, i.e. power per unit area).
Regarding claim 7, Loboda teaches an ablation system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,

Loboda does not teach that the homogenizing optics include a first and second homogenizer, and a homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a cross section of the laser beam.
Hwang teaches a laser homogenizing apparatus (100) comprising a first and second homogenizer (lens arrays 110 and 120), and a homogenizing optics adjustment device (driving unit, p. 6 paragraph 4) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the cross section of the laser beam (adjusting beam size while satisfying imaging condition, p. 8 paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Hwang, in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Hwang, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Regarding claim 8, Hwang teaches that the beam cross section is adjustable in a range including a minimum beam cross section and a maximum beam cross section (minimum and maximum beam area, figs. 10(a)-10(c); implicitly the lens array 120 can be continuously moved to make any beam area between the minimum and maximum).
Regarding claim 9, Hwang teaches that the position of the first homogenizer is adjustable (moving lens array 120, p. 6 paragraph 4).
Regarding claim 10, Hwang teaches that the first homogenizer and the second homogenizer respectively comprise a microlens array (p. 6 paragraph 2).
Regarding claim 11, Loboda teaches that the ablation system is incorporated within a laser-ablation based analytical system (ICP-MS, [0003]).
Regarding claim 12, Loboda teaches that the laser ablation based analytical system comprises a spectrometer (mass analyzer, [0101]), the spectrometer configured to receive and analyze the ablated sample.
Regarding claims 13 and 14, Hwang teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase or decrease the cross section of the laser beam and concordantly decrease the fluence thereof (adjusting size of beam, p. 8 paragraph 5; increasing/decreasing area of beam implicitly decreases/increases fluence, i.e. power per unit area).
Regarding claim 15, Loboda teaches a laser ablation-based analytical system (laser ablation inductively coupled mass spectrometry, [0003]), comprising:
A laser source (femtosecond pulsed laser, [0095]) for generating a laser beam;
A set of homogenizing optics (beam homogenizer, [0098]) for receiving the laser beam,
The laser beam configured to ablate a material upon passing through the homogenizer (ablating sample, [0092]); and

Loboda does not teach that the homogenizing optics include a first and second homogenizer, and a homogenizing optics adjustment device carrying the homogenizing optics, the homogenizing optics adjustment device configured to selectably adjust the position of at least one of the first homogenizer or the second homogenizer to change a size of the laser beam.
Hwang teaches a laser homogenizing apparatus (100) comprising a first and second homogenizer (lens arrays 110 and 120), and a homogenizing optics adjustment device (driving unit, p. 6 paragraph 4) carrying the homogenizing optics, the adjustment device configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to change the size of the laser beam (adjusting beam size while satisfying imaging condition, p. 8 paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Loboda to have the adjustable beam homogenizer of Hwang, in order to adjustably control the beam size and fluence while maintaining good homogeneity as described by Hwang, particularly as Loboda teaches that the spot size is an important parameter of the system which determines the size of the sample plume and the amount of ablated material ([0098-0099]).
Regarding claim 16, Hwang teaches that the beam size is adjustable to any size in a range including a minimum beam size and a maximum beam size (minimum and maximum beam area, figs. 10(a)-10(c); implicitly the lens array 120 can be continuously moved to make any beam area between the minimum and maximum).
Regarding claim 17, Hwang teaches that the first homogenizer and the second homogenizer respectively comprise a microlens array (p. 6 paragraph 2).
Regarding claim 18, Hwang teaches that the microlens array comprises a square microlens array (p. 6 paragraph 8).
Regarding claims 19 and 20, Hwang teaches that the homogenizing optics adjustment device is configured to selectably adjust the position of at least one of the first homogenizer and the second homogenizer to increase or decrease the size of the laser beam and concordantly decrease the fluence thereof (adjusting size of beam, p. 8 paragraph 5; increasing/decreasing area of beam implicitly decreases/increases fluence, i.e. power per unit area).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID E SMITH/Examiner, Art Unit 2881